Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00705-CR

                                        Renee Ann ALVAREZ,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR10656
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 19, 2018

DISMISSED

           Appellant filed a pro se notice of appeal from an order adjudicating guilt on September 19,

2018. The clerk’s record contains a motion to withdraw the notice of appeal signed by appellant

and her attorney which was filed on September 26, 2018. Accordingly, the motion is granted and

this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM